 



Exhibit 10.1
FOURTH AMENDMENT TO
CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of August 14, 2006 (this
“Amendment”) relating to the Credit Agreement referenced below, is by and among
COLEMAN CABLE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company identified on the signature pages hereto as a
Borrower (collectively referred to as the “Subsidiary Borrowers” or individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers collectively referred to as the “Borrowers” or individually
referred to as a “Borrower”), each of the financial institutions identified as
Lenders on the signature pages hereto (referred to individually as a “Lender”
and, collectively, as the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent (in such capacity, the “Administrative
Agent” or the “Agent”).
W I T N E S S E T H
     WHEREAS, a $75,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Credit Agreement dated as of September 28,
2004 (as amended, modified or otherwise supplemented from time to tune, the
“Credit Agreement”) among the parties identified in the introductory paragraph
above; and
     WHEREAS, the Administrative Agent and the other parties hereto have agreed
to amend the Credit Agreement, on the terms and conditions provided herein.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Credit Agreement, as amended hereby
and as further amended, supplemented or otherwise modified from time to time.
     “Fourth Amendment Date” is defined in Subpart 3.1.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.

 



--------------------------------------------------------------------------------



 



PART 2
AMENDMENTS TO CREDIT AGREEMENT
     SUBPART 2.1 Amendments to Section 1.1.
     (a) The definition of “Change of Control” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     “Change of Control” shall mean the occurrence of any of the following:
(i) the Company shall fail to own one hundred percent (100%) of the outstanding
Capital Stock of each of the other Borrowers and the Guarantors or (ii) during
the twenty-four month period commencing on the Fourth Amendment Date, Continuing
Directors shall cease for any reason to constitute a majority of the members of
the board of directors of the Company.
     (b) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
     “Continuing Directors” shall mean, during any period of up to twenty four
consecutive months commencing on the Fourth Amendment Date, individuals who at
the Fourth Amendment Date were directors of the Company (together with any new
director whose election by the Company’s board of directors or whose nomination
for election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
Fourth Amendment Date or whose election or nomination for election was
previously so approved).
     “Equity Issuance” shall mean the issuance by the Company of up to 9,980,000
shares of the common Capital Stock of the Company on or before December 1, 2006
for proceeds in an amount sufficient to both pay for the Share Repurchase and to
pay to the Administrative Agent (for repayment to the Lenders) an amount equal
to the lesser of (a) $75,000,000 or (b) the outstanding principal amount of the
Loans plus the amount of the Letter of Credit Obligations on the date of the
Equity Issuance.
     “Fourth Amendment Date” shall mean August 14, 2006.
     “Share Repurchase” shall mean the purchase by the Company of approximately
5,980,000 shares of the common Capital Stock of the Company with a portion of
the proceeds of the Equity Issuance. The Share Repurchase shall not be an
Investment for purposes of this Credit Agreement.
     SUBPART 2.2 Amendment to Section 9.4. Section 9.4 of the Credit Agreement
is hereby amended by adding the following at the end of clause (b) thereof:
provided that alterations or modifications to the Company’s certificate of
incorporation in order to increase authorized share capital of the Company to
effect the Equity Issuance shall not be limited or prohibited by this clause
(b), and provided, further, that this clause (b) shall not limit or prohibit the
alterations or modifications to the

2



--------------------------------------------------------------------------------



 



Company’s certificate of incorporation described under “Description of Capital
Stock” in the preliminary offering memorandum dated September 11, 2006 relating
to the offering of common stock of the Company.
     SUBPART 2.3 Amendment to Section 9.6. Section 9.6 of the Credit Agreement
is hereby amended by replacing “and (e)” in the first paragraph thereof with
“(e)”, adding “, and” at the end of subpart (e) of the first paragraph thereof,
and adding the following new subpart (f) at the end of the first paragraph
thereof:
     (f) the Share Repurchase on or before December 1, 2006.
     SUBPART 2.4 Amendment to Section 9.8. Section 9.8 of the Credit Agreement
is hereby amended by the addition of the following new sentence at the end
thereof:
     Notwithstanding the foregoing, nothing in this Section 9.8 shall prevent or
limit the Share Repurchase and, for avoidance of doubt, the Company shall not be
required to obtain a fairness opinion in connection with the Share Repurchase.
     SUBPART 2.5 Deletion of Section 9.11. Section 9.11 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
     Section 9.11 [Intentionally Omitted].
     SUBPART 2.6 Deletion of Section 9.13. Section 9.13 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
     Section 9.13 [Intentionally Omitted].
     SUBPART 2.7 Deletion of Section 9.21. Section 9.21 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:
     Section 9.21 [Intentionally Omitted].
PART 3
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1 Fourth Amendment Date. This Amendment shall be and become
effective as of the date hereof (the “Fourth Amendment Date”) when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “Fourth
Amendment”.
     SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Administrative Agent) of this
Amendment, which collectively shall have been duly executed on behalf of each of
the parties hereto.

3



--------------------------------------------------------------------------------



 



     SUBPART 3.3 Revolver Repayment. The Company shall have paid to the
Administrative Agent (for repayment to the Lenders) an amount equal to the
lesser of (a) $75,000,000 or (b) the outstanding principal amount of the Loans
plus the amount of the Letter of Credit Obligations on the date of the Equity
Issuance, with a portion of the proceeds of the Equity Issuance.
     SUBPART 3.4 Consents, etc. The Administrative Agent shall have received
evidence that all governmental, shareholder, board of director and material
third party consents and approvals necessary in connection with the Equity
Issuance, this Amendment and the other transactions contemplated hereby have
been obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
such transactions. The Administrative Agent shall have received and reviewed
copies of all consents required by the Senior Note Indenture in connection with
the Equity Issuance, this Amendment and the other transactions contemplated
hereby, and shall have received such other evidence as the Administrative Agent
may reasonably request, including, if requested, an opinion from legal counsel
to the Company, demonstrating that the Equity Issuance and the transactions
contemplated hereby do not result in a violation of the Senior Note Debt
Documents.
     SUBPART 3.5 Other. The Administrative Agent shall have received such other
documents, agreements or information which may be reasonably requested by the
Administrative Agent relating to the existence of the Credit Parties, the
corporate authority for and the validity of this Amendment and the transactions
contemplated hereby, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent in its sole good faith
discretion.
PART 4
MISCELLANEOUS
     SUBPART 4.1 Representations and Warranties. Each of the Borrowers hereby
represents and warrants that (i) the representations and warranties contained in
Article VI of the Amended Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the amendments contained herein, (ii) no
Default or Event of Default exists under the Credit Agreement or the Amended
Credit Agreement on and as of the date hereof and after giving effect to the
amendments contained herein, (iii) it has the corporate power and authority to
execute and deliver this Amendment and each of the documents executed and
delivered in connection herewith and to perform its obligations hereunder and
has taken all necessary corporate action to authorize the execution, delivery
and performance by it of this Amendment and each of the documents executed and
delivered in connection herewith and (iv) it has duly executed and delivered
this Amendment and each of the documents executed and delivered in connection
herewith, and this Amendment and each of the documents executed and delivered in
connection herewith constitutes its legal, valid and binding obligation
enforceable in accordance with its terms except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws affecting the
rights of creditors generally or by general principles of equity.

4



--------------------------------------------------------------------------------



 



     SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.3 Instrument Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Amended Credit Agreement.
     SUBPART 4.4 References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Amended Credit Agreement.
     SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy shall
be effective as an original and shall constitute a representation that an
original shall be delivered.
     SUBPART 4.6 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW.
     SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 4.8 Continuing Agreements. Except as specifically modified hereby,
all of the terms and provisions of the Credit Agreement and the other Credit
Documents (and Exhibits and Schedules thereto) shall remain in full force and
effect, without modification or limitation, and this Amendment shall not affect,
modify or diminish the obligations of the Credit Parties which have accrued
prior to the effectiveness of the provisions hereof. This Amendment shall not
operate as a consent to any other action or inaction by any Credit Party, or as
a waiver or amendment of any right, power, or remedy of any Lender or the
Administrative Agent under the Credit Documents nor constitute a consent to any
such action or inaction, or a waiver or amendment of any provision contained in
any Credit Document except as specifically provided herein.
     SUBPART 4.9 Payment of Fees and Expenses. Each of the Borrowers agrees,
jointly and severally, to pay all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and expenses of Moore & Van
Allen, PLLC.
     SUBPART 4.10 Approval by Lenders. Each Lender, by delivering its signature
page to this Amendment, shall be deemed to have acknowledged receipt of, and
consented to and approved, the Amendment, the Amended Credit Agreement, each
other Credit Document and

5



--------------------------------------------------------------------------------



 



each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable.
[remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

             
 
            BORROWERS:   COLEMAN CABLE, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO
 
                OSWEGO WIRE INCORPORATED.,     a Texas corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO
 
                CCI ENTERPRISES, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO

7



--------------------------------------------------------------------------------



 



              AGENT AND LENDERS   WACHOVIA BANK,     NATIONAL ASSOCIATION,    
as Administrative Agent and as a Lender
 
           
 
  By:   /s/ Maura Atwater    
 
                Name: Maura Atwater     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.,     as Syndication Agent
and as a Lender
 
           
 
  By:   /s/ Glenn P. Bartley    
 
                Name: Glenn P. Bartley     Title: Director

 



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC,     as Syndication Agent and as a Lender
 
           
 
  By:   /s/ Bennett C. Whitehurst    
 
                Name: Bennett C. Whitehurst     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,     as Documentation Agent and
as a Lender
 
           
 
  By:   /s/ Sherry Winick    
 
                Name:Sherry Winick     Title: Vice President

 



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK,     NATIONAL ASSOCIATION,     as
Documentation Agent and as a Lender
 
           
 
  By:   /s/ Joseph J. Gehrke    
 
                Name:Joseph J. Gehrke     Title: Vice President

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     Each of the undersigned (collectively the “Guarantors” and each a
“Guarantor”), does hereby acknowledge receipt of a copy of the foregoing
Amendment, dated as of the same date hereof, and, in connection therewith,
hereby consents to the execution, delivery and performance thereof and agrees
that nothing contained therein nor in any document, instrument or other
agreement required or contemplated thereby, shall alter, discharge, release,
cancel or impair the duties and obligations of such Guarantor under the Guaranty
Agreement and that the Guaranty Agreement shall continue to remain in full force
and effect, enforceable against such Guarantor in accordance with its terms,
without any right of offset, deduction, defense or counterclaim in favor of such
Guarantor against the Administrative Agent or the Lenders.
     IN WITNESS WHEREOF, each of the Guarantors has executed this Consent as of
August 14, 2006.

             
 
            GUARANTORS:   BARON WIRE & CABLE CORP.,     an Illinois corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO
 
                THE DEKALB WORKS COMPANY,     an Illinois corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO
 
                CCI INTERNATIONAL, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO
 
                LAKESIDE DRIVE ASSOCIATES, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Richard N. Burger    
 
                Name: Richard N. Burger     Title: Executive Vice President &
CFO

 